Citation Nr: 1605420	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-24 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to extension of the delimiting date for VA educational assistance transferred under the Post 9/11 GI Bill beyond February [redacted], 2014.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is the daughter of the Veteran who served on active duty from February 1992 to April 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

The appellant turned 26 years old on February [redacted], 2014.  


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date for VA educational assistance transferred under the Post 9/11 GI Bill beyond February [redacted], 2014 are not met.  38 C.F.R. § 21.9530 (c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2011 decision, the RO awarded the appellant education benefits under the Post-9/11 GI Bill because the Veteran transferred these benefits to her.  She was awarded benefits at the 100% rate and informed that she would remain eligible to use these benefits until February [redacted], 2014 (the date of her 26th birthday).  

In a claim received on April 24, 2014, the appellant requested an extension of her benefits so that she could finish the classes needed to complete her bachelor's degree.  She noted that VA educational assistance had not become available until she was 23 and that because she had been working full time to support herself, she had not always been able to attend school full time.  

Under the controlling regulation, the ending date of a child's period of eligibility for education benefits transferred under the Post 9/11 GI Bill is the earliest of the following:
	
(i) The ending date specified by the transferor, if the transferor specified the period for which the transfer was effective;

(ii) The effective date of the transferor's revocation of transferred entitlement; or

(iii) The day the child turns 26.  38 C.F.R. § 21.9530 (c).

While the Board understands the central concern, the controlling regulation requires that the transferred benefits end no later than the child's 26th birthday.  The regulation also does not allow for an extension for an individual, such as the appellant, who first became eligible to use the benefits fairly soon before her 26th birthday and was not able to take a heavier course load due to the need to work full time.  The Board empathizes with the appellant's request to extend her benefits so she can finish her bachelor's degree and reach her goal of becoming an educator.  However, the Board is required to issue a decision that follows the controlling regulation.  Because this regulation requires that the transferred educational benefits not be paid beyond a child's 26th birthday, the appellant's claim for an extension of benefits beyond February 28, 2014 must be denied as a matter of law.  38 C.F.R. § 21.9530 (c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered VA's duty to inform the appellant of the evidence needed to substantiate her claim and to assist her in obtaining the relevant evidence, as required under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, the provisions of the VCAA are not applicable in cases, such as this, where the sole issue is extension of an eligibility date under the Post-911 GI Bill because a request for such an extension is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.;  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Additionally, the VCAA is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542   (2002); see also Smith v. Gober, 14 Vet. App. 227   (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Extension of the delimiting date for VA educational assistance transferred under the Post 9/11 GI Bill beyond February [redacted], 2014 is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


